Citation Nr: 1824350	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-31 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for right upper extremity neuropathy.

2.  Entitlement to an increased rating in excess of 20 percent for left upper extremity neuropathy.

3.  Entitlement to an increased rating in excess of 20 percent for right lower extremity neuropathy.

4.  Entitlement to an increased rating in excess of 20 percent for left lower extremity neuropathy.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to June 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).

Historically, in a March 2002 rating decision, the Veteran was granted service connection for multiple sclerosis and awarded a 30 percent disability rating, effective January 2, 2001.  In October 2004, the Veteran filed a claim for an increased rating for symptoms associated with multiple sclerosis.  In a February 2005 rating decision, the Veteran was granted, in pertinent part, service connection for right upper extremity neuropathy with a 30 percent disability rating; service connection for left upper extremity neuropathy with a 20 percent disability rating; service connection for right lower extremity neuropathy with a 20 percent disability rating; and service connection for left lower extremity neuropathy with a 20 percent disability rating, with an effective date of October 4, 2004for each claim.  In addition, a claim for a TDIU was deferred.  The Veteran did not file a timely substantive appeal, and the rating decision became final.

The Veteran was denied a TDIU in an October 2006 and an October 2007 rating decision.  He did not file a timely substantive appeal, and, thus, the decisions became final.

In June 2011, the Veteran filed claims for increased ratings for his bilateral upper and lower extremities neuropathy and a TDIU.  The Veteran, in a January 2012 rating decision, was denied, in pertinent part, an increased rating in excess of 30 percent for right upper extremity neuropathy, an increased rating in excess of 20 percent for left upper extremity neuropathy, an increased rating in excess of 20 percent for right and left lower extremity neuropathy, and a TDIU.  The Veteran filed a notice of disagreement and perfected his appeal in August 2014.


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  For the entire period on appeal, the Veteran's service-connected right upper extremity neuropathy has not been manifested by severe incomplete paralysis of the radial nerve of the right (major) extremity.

3.  For the entire period on appeal, the Veteran's service-connected left upper extremity neuropathy has not been manifested by severe incomplete paralysis of the radial nerve of the left (minor) extremity.

4.  For the entire period on appeal, Veteran's service-connected right lower extremity neuropathy has not been manifested by severe incomplete paralysis of the sciatic nerve. 

5.  For the entire period on appeal, Veteran's service-connected left lower extremity neuropathy has not been manifested by severe incomplete paralysis of the sciatic nerve.

6.  The most probative evidence of record demonstrates that the Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for right upper extremity neuropathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.123, 4.124, 4.124a, Diagnostic Codes (DCs) 8018-8514 (2017).

2.  The criteria for a disability rating in excess of 20 percent for left upper extremity neuropathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.123, 4.124, 4.124a, DC 8514 (2017).

3.  The criteria for a disability rating in excess of 20 percent for right lower extremity neuropathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.123, 4.124, 4.124a, DC 8520 (2017).

4.  The criteria for a disability rating in excess of 20 percent for left lower extremity neuropathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.123, 4.124, 4.124a, DC 8520 (2017).

5.  The criteria for a total disability rating based on individual unemployability by reason of service-connected disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  The Board is therefore satisfied that there is no prejudice to the Veteran in adjudicating this appeal.  

Relevant Laws for Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Increased Ratings for Neuropathy

The Veteran contends that his bilateral upper and lower extremities neuropathy, associated with his multiple sclerosis, are more severe than the current-assigned ratings.  See December 2012 VA 21-4138 Statement in Support of Claim.

Multiple sclerosis is rated under DC 8018.  The minimum rating for this disorder is 30 percent.  In order to warrant a rating in excess of 30 percent, the disorder must be rated on its residuals.  See 38 C.F.R. § 4.124a, DC 8018 (2017).

VA regulations provide that for neurological conditions and convulsive disorders, except as noted, the disability from the identified diseases and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  The ratings are to consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  Id.

As noted, the Veteran was awarded service connection for multiple sclerosis in the March 2002 rating decision, and awarded a 30 percent disability rating.  In the February 2005 rating decision, the Veteran was awarded service connection for residuals associated with multiple sclerosis, and is currently rated as 30 percent disabling for right upper extremity neuropathy (DCs 8018-8514), 20 percent disabling for left upper extremity neuropathy (DC 8514), and 20 percent disabling for right and left lower extremities neuropathy (DC 8520).  38 C.F.R. § 4.124a

The rating schedule provides the following guidance in evaluating the severity of disabilities of peripheral nerves.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain (at times excruciating) is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  See 38 C.F.R. § 4.123.  Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. See 38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be at the mild, or at most moderate, degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a. 

Medical Background

In a September 2010 VA neurology note, the Veteran reported experiencing  numbness in his left fingertips that progressed up his arm during a three month period, followed by a loss of gross and fine motor skills, over the next month.  The examiner noted the Veteran had been prescribed Copaxone and Avonex for treatment of his multiple sclerosis, but had discontinued taking the medications in September 2007, due to injection site soreness and flu-like symptoms.  The Veteran re-started taking the Copaxone in September 2008, however, had difficulty remaining compliant with the injection, and reported that he had not taken the medication during the prior several months, but would try to start again.  The Veteran reported he had no new symptoms, and the current paresthesias in his extremities were stable.  He reported no bowel or urination difficulties.  Upon physical examination, the examiner noted the Veteran's deep tendon reflexes were 2+ for the upper and lower extremities.  Motor strength was 5/5 on the right side and 4/5 on the left side.  Sensory testing indicated there was evidence of paresthesia in the bilateral lower extremities, which was worse on the left; and the paresthesia in the left upper extremity began from the fingertips to the trunk.  Coordination was normal and there were no gait abnormalities.  The examiner determined that the Veteran's left sided weakness and paresthesia was stable despite the Veteran's non-compliance with the Copaxone injections, and found that the Veteran had experienced no new multiple sclerosis-related symptoms.

According to an October 2011 VA neurology note, the Veteran reported not experiencing progression of his disease, and deciding to discontinued his daily Copaxone injections.  He endorsed some stumbling and right-sided weakness when the weather was warm, in addition to chronic left sided weakness and tingling.  Physical examination indicated that motor strength was 5/5 on the right and left sides, deep tendon reflexes were normal, there were no sensory deficits, and no evidence of gait abnormalities.  The examiner noted the Veteran had increased clumsiness and right side paresthesia when the weather was warm, but his left side weakness and parentheses was fairly stable despite his non-compliance with his medication.  

The Veteran was afforded a VA examination in November 2011 to determine the severity of his multiple sclerosis related symptoms.  The examiner noted that the Veteran discontinued using Copaxone, and that his multiple sclerosis had been stable.  The examiner noted there was no voiding dysfunction attributable to his multiple sclerosis; however, bowel impairment was chronic constipation.  The Veteran did not use assistive devices.  Neurological examination indicated the Veteran's gait was normal, strength testing was 5/5, deep tendon reflexes were normal, and there was no evidence of muscle atrophy.  Sensation testing in the bilateral upper extremities and lower right extremity was normal; however, decreased sensation was noted in the lower left thigh and leg.  Mild muscle weakness was present in the left upper and lower extremities.  The examiner noted the Veteran was able to perform self-care and daily living activities.  The examiner indicated that the functional impact of the Veteran's multiple sclerosis was his irregular sleep pattern which added to his fatigue, which made it difficult for him to work long hours at a physically demanding job.

In an April 2014 VA neurology record, the examiner noted the Veteran had been off of immunomodulatory treatments for years due to unwanted side effects.  The Veteran denied any vision and hearing changes, no new weakness or sensory deficits, or difficulty urinating.  The examiner noted the Veteran had chronic constipation secondary to opioids.  The Veteran reported he felt more frequent tingling in his right fingertips, and although he was a "little stumbly," his gait had not worsened.  Upon examination, the examiner determined motor strength was 4/5 on the left wrist flexion, hand squeeze, bicep, tricep, and deltoid, but otherwise, it was 5/5 for the bilateral upper and lower extremities.  Sensory testing indicated normal fine touch, temperature, and vibratory sensations in the bilateral upper and lower extremities, with exception to a decreased vibration sensation in the left hand and bilateral ankles.  A MRI indicated an unchanged appearance with no new lesions or enhancements.  The Veteran indicated that he still was not interested in treatment.

Bilateral Upper Extremities Analysis

The Veteran contents that his right upper extremity neuropathy is more severe than is contemplated by the current 30 percent rating, and his left upper extremity neuropathy is more severe than the assigned 20 percent rating.

The criteria for evaluating the severity or impairment of the radial nerve group of the peripheral nerves are set forth under 38 C.F.R. § 4.124a, DCs 8514, 8614 (neuritis), and 8714 (neuralgia).  The applicable ratings differ depending on whether the Veteran's major (dominant) or minor (non-dominant) hand is being evaluated.  The Board notes the Veteran is right-handed.

Diagnostic Code 8514 evaluates incomplete and complete paralysis of the radial nerve.  Mild incomplete paralysis of the radial nerve is rated at 20 percent for both the major and minor extremities; moderate incomplete paralysis is rated 20 percent disabling on the minor side, and 30 percent disabling on the major side; severe incomplete paralysis is rated 40 percent disabling on the minor side, and 50 percent disabling on the major side.  Complete paralysis of the radial nerve with drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity warrants a 70 percent rating in the major extremity, and a 60 percent rating in the minor extremity.  38 C.F.R. § 4.124a, DC 8514.

The Board notes that the terms "mild," "moderate," "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  Although a medical examiner's use of descriptive terminology such as "mild" or "severe" is an element of evidence to be considered by the Board, it is not dispositive of an issue.  The Board must evaluate all evidence in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

After reviewing the record, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected right upper extremity neuropathy, and a rating in excess of 20 percent for the upper left extremity neuropathy is not warranted, as the Veteran's symptoms do not more nearly approximate severe incomplete paralysis.  

In this regard, throughout the rating period on appeal, there is no objective evidence of decreased strength, motor deficiencies, or sensory deficits of the Veteran's service-connected right upper extremity (major).  VA treatment records indicate the Veteran discontinued taking medication for many years and reported no new changes in his symptoms.  Furthermore, although the Veteran reported right side paresthesia during warm weather, and tingling in his right finger tips, the examiners consistently described the Veteran's symptoms as stable.  As such, the Veteran's symptoms most nearly approximate no more than moderate incomplete paralysis of the right upper (major) extremity, and the preponderance of the evidence is against a finding of severe incomplete paralysis.

Similarly, the objective evidence indicates that the Veteran's service-connected left upper extremity (minor) most nearly approximates no more than moderate incomplete paralysis.  In the September 2011 VA treatment record, the Veteran complained of left sided weakness and tingling, however, he reported he had no new symptoms and that his paresthesia was stable.  Objective examinations revealed, at worst, 4/5 for motor strength, and indicated normal deep tendon reflexes.  Additionally, the examiner noted only mild muscle weakness in the left upper extremity.  Here, the VA treatment records and examinations reflect that the Veteran's symptoms of the left upper extremity are no more moderate and are contemplated in the current 20 percent rating for left upper (minor) extremity, and the preponderance of the evidence is against a finding that the service-connected disability is manifested by severe incomplete paralysis.

For the foregoing reasons, the Board finds that throughout the rating period, a rating in excess of 30 percent for the Veteran's service-connected right upper extremity neuropathy, and a rating in excess of 20 percent for the left-upper extremity neuropathy, residuals of multiple sclerosis, is not warranted

Bilateral Lower Extremities Analysis

The Veteran contents that his bilateral lower extremities neuropathy is more severe than is contemplated by the currently-assigned 20 percent rating.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, where incomplete paralysis is rated 10 percent when mild, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe, with marked muscle atrophy.  An 80 percent rating is warranted for complete paralysis, when the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

After reviewing the record, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected right and left lower extremities neuropathy is not warranted, as the Veteran's symptoms do not more nearly approximate moderately severe incomplete paralysis.  

Here, the evidence of record indicates motor, sensory, reflexes, and strength examinations of the lower extremities have yielded largely normal findings with only occasional instances of mild muscle weakness and decreased vibratory sensations in the bilateral ankles.  While the Veteran reported that he was a "little stumbly" in the April 2014 VA treatment note, the Veteran's gait was normal on all examinations, and there was no indication of the use of assistance devices.  Furthermore, the examiners found the Veteran's symptoms to be stable, which was also evidence by the Veteran's discontinued use of his medication for multiple sclerosis.  As such, the Board finds that a moderately severe disability has not been more nearly approximated. 

For the foregoing reasons, the Board finds that ratings in excess of 20 percent for right and left lower extremities neuropathy, residuals of multiple sclerosis, are not warranted.

In summary, the Board acknowledges that the Veteran is competent to report observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303  (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465  (1994).  He is not, however, competent to identify a specific level of disability.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board accords these objective records greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the preponderance of the evidence is against a finding, and a rating in excess of 30 percent for the service-connected right upper (major) neuropathy, a rating in excess of 20 percent for service-connected left upper (minor) extremity neuropathy, and a rating in excess of 20 percent for right and left lower extremities neuropathy must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.   See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

According to the August 2005, February 2007, and June 2011 VA Form 21-8940 TDIU applications, the Veteran asserts he is unemployed due to his service-connected multiple sclerosis.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability, without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income.  Other factors to be considered in determining whether a Veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).  

The ultimate question of whether a Veteran is capable of sustaining or obtaining a substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

Here, the Veteran's service-connected disabilities consists of multiple sclerosis (30 percent from January 2, 2001 to October 4, 2004); neuropathy of the right upper extremity (30 percent from October 4, 2004); neuropathy of the left upper extremity (20 percent from October 4, 2004); neuropathy of the right lower extremity (20 percent from October 4, 2004); neuropathy of the left lower extremity (20 percent from October 4, 2004); left foot metatarsalgia (20 percent from August 2014); left foot wound (10 percent from January 2, 2001 to August 19, 2014); left tibia fracture (10 percent from January 2, 2001); left foot scar (10 percent from January 2, 2001); chronic intermittent fatigue (10 percent from October 4, 2004); chronic constipation (zero percent from June 23, 2011); and tibia scar (zero percent from June 23, 2011) for a combined total of 80 percent disabling, effective October 4, 2004, and 90 disabling percent, effective August 19, 2014.  

Thus, for the rating period on appeal, the Veteran met the schedular criteria for a TDIU.  The question that remains, however, is whether the Veteran's service-connected disabilities precluded him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The evidence shows that the Veteran's military occupational specialty (MOS) while in service was a systems crewman.  According to his June 2011 TDIU application, the Veteran has had two years of college and has participated in an electrician apprenticeship program.  After discharge, the Veteran worked as product support technician for Center Partners from 1999 to 2003, an electrician apprentice for Richards Electric and SEI Electric from 2003 to 2009, and stopped working full time in 2009 due to his service-connected multiple sclerosis.

In support of his claim, the Veteran submitted a March 2007 VA Form 21-4192 Request for Employment Information in Connection with Claim for Disability from a HR generalist at Center Partners, who indicated the Veteran found a new job, and last worked for them in May 2003.  Moreover, in a February 2007 VA Form 21-4192 Request for Employment Information in Connection with Claim, a supervisor from Richards Electric indicated the Veteran resigned in January 2007 due to health reasons. 

According to a submitted July 2011 Social Security Administration Benefits application, the Veteran was denied entitlement to disability benefits.

The Veteran was afforded a VA examination in November 2011, and the examiner noted that the Veteran's multiple sclerosis symptoms were stable and that he had taken himself off his medication.  The examiner determined that the Veteran was an electrician by trade, and that working full-time in a physically demanding trade, might be difficult, due to the Veteran experiencing fatigue from his multiple sclerosis.  However, the examiner opined that the Veteran's service connected disabilities did not render him unable to secure and maintain substantially gainful employment and he was not precluded from performing sedentary labor.  The examiner further noted the Veteran could possibly go back to his physically demanding work if he chose to restart his treatment for multiple sclerosis.

Based on the evidence of record, both lay and medical, the Board concludes that, for the rating period on appeal, a TDIU is not warranted.  Although the evidence establishes that the Veteran's service-connected multiple sclerosis limits his ability to work in a physically demanding job, the evidence does not establish that his disability precluded him from working a sedentary-type job.  

In this regard, the record reflects that the Veteran has two years of college and electrician apprenticeship training, and the majority of the Veteran's work history was as an electrician.  Although the November 2011 VA examiner found that the physical demands of full-time labor as an electrician would be difficult due to the fatigue of multiple sclerosis, he specifically found that the Veteran was not precluded from sedentary type work.  Moreover, VA treatment notes and the examination reflect that the Veteran had discontinued use of his medication for multiple sclerosis for many years and that his symptoms were fairly stable.  Finally, the Veteran's representative, in a March 2015 correspondence, indicated the Veteran was working part-time at a tattoo shop.  Given this evidence, the Board finds that the Veteran's service-connected multiple sclerosis did not preclude him from all forms of substantially gainful employment, and thus entitlement to a TDIU for the period on appeal is not warranted.  

As a preponderance of the evidence is against the assignment of a TDIU, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. 
§ 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A rating in excess of 30 percent for right upper extremity neuropathy is denied.

A rating in excess of 20 percent for left upper extremity neuropathy is denied.

A rating in excess of 20 percent for right lower extremity neuropathy is denied.

A rating in excess of 20 percent for left lower extremity neuropathy is denied.

Entitlement to a TDIU is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


